EXHIBIT 99.1 The Brink’s Company 1801 Bayberry Court P.O. Box 18100 Richmond, VA 23226-8100 USA PRESS RELEASE Tel. 804.289.9600 Fax 804.289.9770 Contact: FOR IMMEDIATE RELEASE Investor Relations and Corporate Communications Brink’s Sells Minority Interest in CIT Business in Peru RICHMOND, Va., September 29, 2014 –The Brink’s Company (NYSE: BCO) today announced the sale of its 36% minority interest in Hermes Transporte Blindados S.A., a cash-in-transit (CIT) business based in Lima, Peru, for approximately $60 million.The company expects to report a third-quarter pretax gain of approximately $45 million related to the sale.Brink’s plans to use proceeds from the sale to pay down debt.The company will continue to provide import and export secure logistics services for the mining and banking industries in Peru through its Brink’s Global Services business. About The Brink’s Company The Brink’s Company (NYSE:BCO) is the world’s premier provider of secure transportation and cash management services.For more information, please visit The Brink’s Company website at www.Brinks.com or call 804-289-9709. # # #
